Case: 08-20638 Document: 00511315279 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-20638
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CLEVELAND MANNERS, also known as Mickey,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:01-CR-843-4


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Cleveland Manners, federal prisoner # 13608-179, appeals from the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on the crack cocaine amendments to the Sentencing Guidelines.
He argues that the amendments conflict with United States v. Booker, 543 U.S.
220 (2005), and impermissibly preclude the district court from reducing his
sentence below the amended guidelines range of imprisonment. Manners’s



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-20638 Document: 00511315279 Page: 2 Date Filed: 12/08/2010

                                 No. 08-20638

arguments are foreclosed by Dillon v. United States, 130 S. Ct. 2683, 2691-94
(2010), which held that Booker does not apply to § 3582(c)(2) proceedings.
      Manners has moved for the appointment of counsel. Manners has failed
to show that the interests of justice require the appointment of counsel. His
motion for the appointment of counsel is DENIED.
      The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED.




                                       2